Citation Nr: 0425691	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  92-03 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bilateral eye disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the present disability 
evaluations.  

In May 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In July 2003, the 
Board remanded the case to the RO for additional development.

The Board notes statements the veteran provided at his May 
2002 personal hearing may be construed as secondary service 
connection claims for left leg and low back disorders and as 
a claim for compensation for left eye optic nerve damage as a 
result of VA treatment.  These matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected bilateral eye disorder is 
presently manifested by pseudophakia, with best corrected 
visual acuity of 20/25, right, and 20/50, left.

3.  The veteran's service-connected residuals of a right 
ankle sprain are presently manifested by no more than 
moderate limitation of motion, including as a result of pain 
and dysfunction.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for a bilateral eye 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.84a, Diagnostic Codes 6027, 
6029 (2003).

2.  A rating in excess of 10 percent for residuals of a right 
ankle sprain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 
5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in August 2001 and November 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in August 2001 and 
November 2003 were not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claims, 
the notices were provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board.  The 
issues on appeal were also re-adjudicated and a supplemental 
statement of the case was provided to the veteran in 
April 2004.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the August 2001 and November 2003 VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although the letters did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the April 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the August 2001 and November 2003 
notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although no specific request for the private 
medical records of Dr. W.P. dated from 1982 to 1990 was 
issued after the veteran provided authorization in July 2003, 
the Board finds there is no evidence records documenting such 
treatment are relevant to the assessment of his present 
disability.  It is also significant to note that the 
veteran's service-connected disabilities have been evaluated 
by VA examination several times since 1990 and that private 
medical records dated in 1990, including the records of a Dr. 
P.C.P., are of record.  Therefore, the Board finds further 
attempts to obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in July 1991, April 1993, 
November 1993, May 1997, May 1999, September 2001, and 
October 2001.  The available medical evidence is sufficient 
for adequate determinations of the issues on appeal.  The 
probative evidence of record does not demonstrate that the 
veteran's service-connected disabilities have increased in 
severity since the last VA examinations.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

Bilateral Eye Disorder
Factual Background

Service medical records dated in January 1971 show the 
veteran reported left eye swelling upon awaking that morning.  
It was noted that he had a history of pars planitis.  The 
veteran's November 1972 separation examination noted 
bilateral pars planitis since 1970.  Corrected distant vision 
was reported as 20/25, right, and 20/50, left.

VA examination in January 1973 included a diagnosis of left 
eye cataracta complicata.  Corrected distant vision was 
reported as 20/30, right, and 20/30, left.  An April 1975 
examination report noted a diagnosis of bilateral, early, 
posterior subcapsular cataract.  VA hospital records show the 
veteran underwent extraction of the lens, extracapsular, of 
the right eye.  

VA examination in March 1981 included diagnoses of surgical 
aphakia to the right eye, bilateral myopia, and early 
bilateral lens changes.  Corrected distant vision was 
reported as 20/60, right, and 20/20, left.

VA examination in November 1987 included diagnoses of 
refractive error aphakia and myopia.  Corrected distant 
vision was reported as 20/20, right, and 20/20, left.

At a personal hearing in July 1992 the veteran testified that 
he had received contact lens from VA, but that without 
contact lens or glasses he was unable to see at all.  He 
asserted his eye disorders had increased in severity and that 
a higher rating was warranted.  He reported that he was 
receiving Social Security Administration (SSA) disability 
benefits, but that he worked as a bartender a couple of days 
per week.  In subsequent statements the veteran described 
visual problems including difficulty seeing in bright 
sunlight.

VA examination in November 1993 revealed status post 
intracapsular cataract extraction of the right eye with 
contact lens correction and best acuity in the 20/40 to 20/50 
range due to corneal/stromal opacification.  There was also 
an incipient cataract to the left eye, bilateral syneresis of 
the vitreous, and mild conjunctivitis.  Corrected distant 
vision was reported as 20/50, right, and 20/25, left.

VA records show the veteran underwent secondary anterior 
chamber intraocular lens implantation to the right eye in May 
1995.  It was noted, in essence, that the procedure was 
required because of right eye aphakia.  

In a February 1996 rating decision the RO granted entitlement 
to a temporary total rating based upon the need for 
convalescence.  It was noted that the prior 30 percent would 
be restored thereafter.

VA examination in May 1997 revealed pseudophakia in the right 
eye, history of corneal scar to the right eye, and posterior 
subcapsular cataract to the left eye.  Corrected distant 
vision was reported as 20/30, right, and 20/20, left.

At a personal hearing in August 1998 the veteran testified 
that he had been provided glasses by VA the previous year, 
but that his ability to read from a distance with them had 
decreased over the year.  He stated he had not had a driver's 
license since his accident and that he was not presently 
working.  

VA examination in May 1999 included diagnoses of myopia, 
status post cataract extraction with anterior chamber 
intraocular lens implantation to the right eye, cataract of 
the left eye, and a right eye corneal scar.  Corrected 
distant vision was reported as 20/30, right, and 20/200, 
left.

VA medical records show the veteran underwent left eye 
cataract extraction in August 1999.  Subsequent treatment 
records noted legal blindness to the left eye and poor vision 
to the right eye.  

At his VA examination in September 2001 the veteran reported 
he had undergone cataract extractions to the right eye in 
1978, to the right eye again in the 1980's, and to the left 
eye in 2000.  Diagnoses of bilateral pseudophakia, anterior 
chamber intraocular lens implantation to the right eye, 
posterior chamber intraocular lens implantation to the left 
eye, and suspected glaucoma were provided.  Corrected distant 
vision was reported as 20/25, right, and 20/50, left.

At his personal hearing before the undersigned Veterans Law 
Judge in May 2002 the veteran testified that his optic nerve 
had been damaged during a VA procedure to implant a lens in 
his left eye.  He stated he could barely see out of that eye 
and that he had been provided glasses that were extremely 
thick.  He stated he had been informed he was legally blind 
because of the damage to the left optic nerve.  He stated he 
preferred to wear glasses he purchased from a drug store over 
the glasses provided by VA.

Subsequent VA medical records noted legal blindness to the 
left eye and poor vision to the right eye.  No reports as to 
corrected distant vision were provided.  An October 2002 
report noted bilateral pseudophakia and suspected left eye 
glaucoma.  

Analysis

The Rating Schedule provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such special examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  Snellen's test type 
or its equivalent will be used.  Mydriatics should be 
routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75 (2003).

The Rating Schedule also provides that postoperative 
traumatic cataracts are to be rated on impairment of vision 
and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6027 (2003).  
The Rating Schedule provides a minimum 30 percent rating for 
bilateral or unilateral aphakia.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029 (2003).  It is noted that the 30 percent 
rating prescribed for aphakia is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral eye disorder is 
presently manifested by pseudophakia, with best corrected 
visual acuity of 20/25, right, and 20/50, left.  Although the 
veteran has asserted he is legally blind in his left eye 
because of optic nerve damage as a result of VA treatment, 
entitlement to compensation for an additional eye disability 
has not been established.  In the absence of any competent 
evidence of any decreased visual acuity as a result of the 
service-connected disorder, the Board finds the 
September 2001 VA examination findings are adequate for 
rating purposes.  The application of those findings warrant a 
30 percent rating.

It is significant to note that the rating for aphakia may not 
be combined with any other rating for impaired vision.  There 
is no evidence of a difference of more than 4 diopters of 
spherical correction between the two eyes.  The Board also 
notes there is no evidence of frequent attacks of 
considerable duration or actual total disability as a result 
of glaucoma due to the service-connected disability for 
consideration of a separate disability rating.  Therefore, 
entitlement to a rating in excess of 30 percent is not 
warranted.

Residuals of a Right Ankle Sprain
Factual Background

Service medical records show the veteran injured his right 
ankle descending a ladder in July 1969.  It was noted he had 
been treated with an elastic bandage and elevation of the 
extremity.  Records dated in August 1971 show he incurred a 
soft tissue injury to the arch of the right foot after 
jumping approximately 10 to 15 on to the main deck of his 
ship.  X-ray examination revealed no evidence of fracture.  
The veteran's November 1972 separation examination revealed a 
normal clinical evaluation of the lower extremities.

Private medical records show the veteran sustained multiple 
injuries in an automobile accident in November 1978, 
including fractures to the right tibia and fibula that 
required plating.  The right tibia plate was removed in 
August 1980.

VA examination in March 1981 revealed right ankle 
dorsiflexion to 15 degrees, plantar flexion to 40 degrees, 
supination to 5 degrees, and pronation to 10 degrees.  
Inversion and eversion of the right foot were normal.  The 
bony landmarks of the right ankle were in their normal 
anatomical positions.  X-ray examination revealed 
osteoporosis of the ankle mortise, probably secondary to 
fractures of the right leg.  

VA examination in November 1987 revealed the veteran walked 
with a normal alternating gait and was not in acute distress.  
He was able to walk on toes and heels and to accomplish a 
deep knee bend with facility.  Range of right ankle motion 
studies revealed dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.  Supination, pronation, inversion, and 
eversion of the right foot were normal.  The bony landmarks 
of the right ankle were in their normal anatomical positions.  
There was no evidence of heat, redness, swelling, or 
discoloration of the right ankle.  The diagnoses included 
fracture of the distal fibula with nonunion and degenerative 
changes in the ankle joint.  

Private medical records dated in August 1990 show the veteran 
complained of worsening pain and that X-rays revealed marked 
arthritic changes throughout the right ankle.  It was noted 
that there was also an impressive non-healing fracture of the 
mid shaft of the fibula.

VA examination in July 1991 revealed the veteran walked with 
an apparently  normal alternating gait.  He was able to walk 
on toes and heels with facility.  Range of right ankle motion 
studies revealed dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.  Supination, pronation, inversion, and 
eversion of the right foot were normal.  The bony landmarks 
of the right ankle were in their normal anatomical positions.  
There was no evidence of heat, redness, swelling, or 
discoloration of the right ankle.  The diagnoses included 
non-united fracture of the distal fibula.  

At a personal hearing in July 1992 the veteran testified that 
he took pain relief medication for right ankle arthritis.  He 
stated, in essence, that his right ankle symptoms were 
exacerbated by weather changes and that he had to place more 
weight on his right lower extremity because of nonservice-
related injuries to his left leg.  He reported that he was 
receiving SSA disability benefits, but that he worked as a 
bartender a couple of days per week.  

At his VA examination in April 1993 the veteran reported he 
fractured his right ankle in a fall during service and that 
he re-injured the ankle in a motor vehicle accident in 1978.  
He complained of severe pain and swelling to the ankle and 
stated he was unable to walk or stand for any prolonged 
period of time.  He stated his right ankle pain was 
aggravated by the fact that he was unable to place weight on 
his left leg.  The examiner noted there was no evidence of 
swelling or bony deformity.  There was tenderness to the 
anterior aspect of the ankle joint.  Range of motion studies 
revealed right ankle dorsiflexion to 10 degrees, plantar 
flexion to 35 degrees, inversion to 20 degrees, and eversion 
to 20 degrees.  The veteran was able to toe and heel walk, 
but he complained of pain to all movements.  His gait was 
antalgic.  The diagnoses included status post right ankle 
injury in 1969 and re-injury in 1979 with residual pain and 
discomfort secondary to post-traumatic arthritis.  

VA examination in May 1997 revealed a normal right ankle 
joint.  On range of motion testing there was dorsiflexion to 
10 degrees and plantar flexion to 50 degrees.  Inversion and 
eversion were normal.  There was normal ankle strength about 
the ankle and no significant crepitus to the ankle joint.  
There was, however, some palpable anterior crepitus in the 
region of his surgical scar of the upper portion of his right 
lower leg and a slight herniation of the soft tissue in that 
region.  There was no palpable bony abnormality of the right 
ankle and a drawer sign was negative.  The diagnoses included 
remote possible ankle fracture while in service subsequently 
followed by an extensive lower leg injury secondary to an 
automobile accident.  It was noted that there was no 
abnormality of the ankle joint and that the disability the 
veteran experienced to his right side was primarily related 
to his post-service automobile accident injuries.  

At a personal hearing in August 1998 the veteran testified 
that pain as a result of his ankle disability required 
medication up to 2 times per day.  He stated that when it 
rained or snowed his ankle became very stiff and painful.  He 
reported he walked with a cane because of the injuries to his 
left leg, but that his nonservice-connected left leg 
disabilities required he place more weight on the right 
ankle.  

VA examination in May 1999 revealed no evidence of deformity, 
swelling, or tenderness to the right ankle joint.  Active and 
passive range of motion testing found dorsiflexion to 10 
degrees, plantar flexion to 45 degrees, inversion to 
5 degrees, and eversion to 0 degrees.  There were no 
complaints of pain during range of motion studies.  The 
diagnose included status post fracture of the right tibia and 
fibula with degenerative joint disease of the right ankle 
joint.  

Private medical records dated in June 2000 noted full range 
of motion of the veteran's right ankle in plantar and 
dorsiflexion.  There was normal movement of the toes and 
normal strength and muscle tone.  It was noted he walked with 
a cane and that he had a left-sided limp.  The diagnoses 
included multiple injuries from a motor vehicle accident with 
spasm, tenderness, and restricted motion.

VA examination in October 2001 revealed no evidence of 
swelling, increased heat, erythema, or tenderness to 
palpation of the right ankle.  There was a full range of 
motion and the veteran was able to walk on heels and toes.  A 
slight valgus deformity was noted to the right ankle.  The 
diagnoses included severe degenerative joint disease to the 
right tibio-talar joint and old fracture to the right 
tibia/fibula with nonunion of the fibular shaft.

At his personal hearing before the undersigned Veterans Law 
Judge in May 2002 the veteran testified that he took pain 
relief medication for his ankle twice a day, but that his 
pain was only alleviated for 2 to 3 hours.  He reported he 
experienced daily pain to the right ankle and, in essence, 
that the disorder adversely affected his left leg and low 
back problems.  

VA treatment records show the veteran complained of constant 
lower extremity pain.  A January 2002 report noted there was 
no evidence of edema, erythema, or tenderness.  There was 
limitation of motion of the right ankle, but no evidence of 
swelling or tenderness.  The examiner stated the veteran's 
problems appeared to be stable and under control, except for 
chronic pain to the lower extremities.

Medical records associated with the veteran's SSA disability 
claim received by the RO in December 2002 included a February 
1996 private examination that revealed an intact range of 
motion to the right ankle.  Ankle strength was 5/5, 
bilaterally, and deep tendon reflexes to the ankles were 
physiologic.

Analysis

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  The normal 
range of dorsiflexion is from 0 to 20 degrees and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).

The Rating Schedule provides, alternatively, that traumatic 
and degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right ankle sprain 
are presently manifested by moderate limitation of motion 
during periods of flare-ups.  VA examinations consistently 
document some limited right ankle dorsiflexion, approximately 
10 degrees less than normal, and the veteran's report of 
increased pain and stiffness during flare-ups is credible in 
light of the diagnoses of severe osteoarthritis.  The 
objective medical evidence, however, is not indicative of a 
marked limitation of ankle motion, including as a result of 
pain and dysfunction.  In fact, recent VA and private 
examination reports document both full and painless ankle 
motion.  The Board also finds the May 1997 VA examiner's 
opinion that the veteran's right-side disability was 
primarily related to his post-service automobile accident 
injuries is persuasive.  Therefore, entitlement to a rating 
in excess of 10 percent is not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the evidence 
demonstrates the veteran is primarily unemployable as a 
result of his nonservice-connected disabilities.  The case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for a 
bilateral eye disorder is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



